Citation Nr: 0006803	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  96-12 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to May 
1968.  The appellant is a former spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1995 special apportionment decision of 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a special 
apportionment of the veteran's compensation benefits.


FINDINGS OF FACT

1.  The veteran established entitlement to receipt of 100 
percent service-connected disability benefits effective March 
14, 1991.

2.  The veteran and the appellant were estranged and began 
living apart in October 1993 and were divorced June 29, 1995, 
and during that time the veteran was not contributing to the 
support of his spouse.

3.  During the period of estrangement prior to the divorce, 
the veteran's expenses exceeded his income while the 
appellant's income exceeded her expenses.

4.  The appellant was not under hardship during the period of 
estrangement prior to the divorce.

5.  To create an apportionment for the period of estrangement 
prior to the divorce would create undue hardship for the 
veteran.


CONCLUSION OF LAW

The criteria for entitlement to an apportionment of the 
veteran's compensation benefits are not met.  38 U.S.C.A. 
§§ 5107, 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451, 3.458 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to an 
apportionment of the veteran's compensation benefits.  After 
a review of the record, the Board finds that the appellant's 
contentions are not supported by the evidence, and her claim 
is denied.

A May 1994 rating decision established entitlement to a 
combined service-connected disability rating of 100 percent, 
effective March 14, 1991.  The appellant and the veteran 
agree that they were estranged in October 1993 and lived 
apart until their divorce in June 1995.  Therefore, the Board 
finds that throughout the period in question the veteran was 
in receipt of 100 percent disability compensation.

The Board notes that all or any part of the pension, 
compensation, or emergency officers' retirement pay payable 
on account of any veteran may be apportioned:  (i) on behalf 
of his spouse, children, or dependent parents if the veteran 
is incompetent and is being furnished hospital treatment, 
institutional, or domiciliary care by the United States, or 
any political subdivision thereof; or (ii) if the veteran is 
not residing with his spouse, or if the veteran's children 
are not residing with the veteran and the veteran is not 
reasonably discharging his or her responsibility for the 
spouse's or children's support.  38 C.F.R. § 3.450(a) (1999); 
see 38 U.S.C.A. § 5307 (West 1991).

No apportionment will be made where the veteran, the 
veteran's spouse (when paid "as wife"), surviving spouse, 
or fiduciary is providing for dependents.  The additional 
benefits for such dependents will be paid to the veteran, 
spouse, surviving spouse, or fiduciary.  38 C.F.R. § 3.450(c) 
(1999).

Prior to release of any amounts the relationship of the 
claimant and the dependency of a parent will be fully 
developed, and the necessary evidence secured.  38 C.F.R. 
§ 3.450(f) (1999).

Without regard to any other provision regarding apportionment 
where hardship is shown to exist, pension, compensation, 
emergency officers' retirement pay, or dependency and 
indemnity compensation may be specially apportioned between 
the veteran and his or her dependents or the surviving spouse 
and children on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest, except as to those cases covered by 
38 C.F.R. § 3.458(b) or 38 C.F.R. § 3.458(c).  In determining 
the basis for special apportionment, consideration will be 
given such factors as:  the amount of VA benefits payable; 
other resources and income of the veteran and those 
dependents in whose behalf apportionment is claimed; and 
special needs of the veteran, his or her dependents, and the 
apportionment claimants.  The amount apportioned should 
generally be consistent with the total number of dependents 
involved.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her while apportionment of less than 20 percent of his 
or her benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451 (1999).

The regulations further provide that veteran's benefits will 
not be apportioned where the spouse of the disabled person 
has been found guilty of conjugal infidelity by a court 
having proper jurisdiction; or for purported or legal spouse 
of the veteran if it has been determined that he or she has 
lived with another person and held herself or himself out 
openly to the public to be the spouse of such other person, 
except where such relationship was entered into in good faith 
with a reasonable basis (for example trickery on the part of 
the veteran) for the spouse believing that the marriage to 
the veteran was legally terminated.  No apportionment to the 
spouse will thereafter be made unless there has been a 
reconciliation and later estrangement.  38 C.F.R. § 3.458(b)-
(c) (1999).

The Board notes that "spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (1999).  Marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j) (1999).

The evidence shows that the veteran and the appellant were 
divorced on June 29, 1995.  Therefore, subsequent to the 
divorce the appellant does not meet the criteria to be 
considered the spouse of the appellant and thus does not meet 
the criteria for entitlement to an apportionment of the 
veteran's compensation benefits as she could no longer be 
considered a dependent of the veteran after that date.  
However, the Board will examine whether she may have been 
entitled to some apportionment of the veteran's compensation 
benefits prior to that divorce on June 29, 1995.

The Board notes that the veteran submitted an April 1995 
statement in which he stated that he had total income of 
$2,852.06 per month and total expenses of $3,888.64 per 
month, resulting in a monthly deficit of $1,056.58.  The 
veteran submitted a copy of a January 1994 itemization of 
income and expenses to support those figures.

The appellant submitted an April 1995 statement in which she 
indicated monthly income of $771.00 and monthly expenses of 
$607.00, resulting in a $164.00 surplus of income per month.  
She also indicated that the veteran was not contributing to 
her support.

Therefore, as the veteran's expenses exceed his income, the 
Board finds that to have reduced that income in order to 
provide an apportionment for the appellant would result in 
undue financial hardship to the veteran.  Furthermore, as the 
appellant's income exceeds her expenses, the Board finds that 
the appellant was not suffering from hardship.  Thus, the 
Board finds that an apportionment is inappropriate in this 
case because to establish an apportionment would cause undue 
hardship to the veteran and the appellant was not under 
hardship or otherwise require any support from the veteran 
during the period for which she has requested an 
apportionment.

Accordingly, the Board finds that the criteria for 
entitlement to an apportionment of the veteran's compensation 
benefits are not met and the appellant's claim therefor is 
denied.  38 U.S.C.A. §§ 5107, 5307 (West 1991); 38 C.F.R. 
§§ 3.450, 3.451, 3.458 (1999).


ORDER

Entitlement to an apportionment of the veteran's compensation 
benefits is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

